Citation Nr: 1822561	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  10-08 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) and mood disorder in excess of 30 percent prior to November 20, 2017, and a rating in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), excluding periods of temporary total disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 

INTRODUCTION

The Veteran had active service from April 1980 to June 1980, February 1981 to May 1981, and March 2003 to July 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD and mood disorder and assigned an initial 30 percent rating, effective April 7, 2008.  

In February 2013, the Board remanded these matters for further development.  At that time, the evidence of record raised the issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

During the pendency of the appeal, a January 2018 rating decision granted a higher 50 percent rating for PTSD and mood disorder, effective November 20, 2017.  As this does not represent a total grant of benefits sought on appeal, the claim for higher ratings for PTSD and mood disorder remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that the Veteran was in receipt of temporary total disability ratings for periods of convalescence following surgery for his service-connected right shoulder disability from June 26, 2009 to September 30, 2009 and from March 10, 2010 to August 16, 2010.  As discussed in detail below, since the Board is granting TDIU based on the combined effects of multiple service-connected disabilities, entitlement to TDIU is moot during the periods for which a temporary total rating was in effect under 38 C.F.R. § 4.30.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Additionally, the Veteran was in receipt of a 100 percent combined schedular rating from August 17, 2010 to September 30, 2010, and special monthly compensation based on housebound criteria from March 10, 2010 to September 30, 2010 under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i).  As such, entitlement to TDIU is also moot during this period.  See Locklear v. Shinseki, 24 Vet. App. 311, 318, n. 2 (2011) (noting that the Veteran's award of a combined 100 percent schedular rating renders moot the issue of entitlement to a TDIU during that same period).


FINDINGS OF FACT

1.  Since the April 7, 2008 effective date of the grant of service connection, the Veteran's PTSD and mood disorder more closely approximated occupational and social impairment with deficiencies in most areas.  Symptoms of total occupational and social impairment have not been demonstrated.

2.  From April 7, 2008 to June 25, 2009, the Veteran had full-time employment. 

3.  From October 1, 2009, and resolving all reasonable doubt in favor of the Veteran, the evidence of record demonstrates that the Veteran's service-connected PTSD, mood disorder, and right shoulder disability precluded him from securing and following any type of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent rating, but no higher, for PTSD and mood disorder, from the April 7, 2008 effective date of service connection have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  From April 7, 2008 to June 25, 2009, the criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

3.  From October 1, 2009, the criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Per Board's February 2013 remand, the RO sent the Veteran a letter in October 2017 informing him that his claim was remanded to provide him with the opportunity to identify any mental health records that may support his claims.  To date, no release form or additional evidence has been received from the Veteran, and evidence of record indicates that the Veteran stopped receiving mental health care in December 2011.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); November 2017 VA PTSD Examination.  Review of the record further indicates that the Veteran has not identified any other sources of private or federal records that would further assist him in establishing his claim.  Consequently, the Board finds that VA has satisfied its duty to assist under the VCAA. 

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.



Factual Background

The Veteran has a high school education, with technical school training in auto mechanics.  The Veteran held the position of trainee auto mechanic, and later worked at a gas station performing state auto inspections until his termination in June 2009.  

VA treatment records from April 2008 to July 2008 indicated that the Veteran reported ongoing PTSD symptoms, including nightmares, anger, isolation, vivid memories, hyperarousal, isolation, feelings of numbness from his environment and people, feelings of hopelessness, a sense of impending doom, and paranoia.  He further endorsed ongoing stress related to his PTSD symptoms that made it difficult for him to work and maintain relationships; and that he was having a lot of anger problems with his wife's family, that his wife had confronted him about wanting to hurt himself, and he endorsed fleeting thoughts of death, but no with plans or intentions, and said he had no suicidal ideations.  The Veteran also reported that he always wanted to have his guns ready for protection.  During this time period, the doctor reported that the Veteran was casually dressed, speech was intact, mood was "not good," and affect was congruent and constricted.  The doctor found the Veteran was alert and oriented, and that his insight, judgement, and cognition were intact.  The doctor found the Veteran's PTSD was chronic and severe.

An October 2008 VA Mental Health Telephone Encounter Note provided that the Veteran reported having frequent nightmares, anger and irritability, hypervigilance emotional numbing, sleep disturbance, problems interacting with people, frequent arguments with his wife and co-workers, and a decrease in his cognitive functioning.  An October 2008 letter from the Veteran's treating VA physician (S.M., M.D.) repeated these same problems. 

In June 2009 the Veteran had surgery for his right shoulder disability. 

At a July 2009 DRO Hearing the Veteran and his wife provided testimony about his PTSD, which was consistent with complaints reported by the Veteran to his treating VA physician (S.M., M.D.). 

During a July 2009 VA PTSD Examination, the Veteran reported that his main problem was anger, which resulted in rageful outbursts.  The Veteran indicated that in the past he was angrier and physically violent towards his wife, but indicated that things were better now.  He also reported insomnia, exaggerated startled response to loud noises, anxiety, nightmares, social isolation, and avoidance of public places because of paranoia.  The Veteran stated that he kept his guns close by and feared being harmed.  The Veteran also reported significant depression, notably including vague suicidal thoughts, but with no intentions or plans.  The Veteran denied homicidal thoughts, psychosis, and mania.  

The July 2009 examiner noted that the Veteran was anxious throughout the examination, rapport was difficult to establish, and his social skills were poor.  The Veteran's thought process was logical, coherent, and relevant; affect was anxious and somewhat agitated and restless; and he was well-oriented to time, place, person, and situation.  While the Veteran had reported difficulty with concentration and memory, the examiner found that this seemed to come and go with his mood and his long term memory was intact.  The examiner opined that the Veteran was able to complete normal activities of daily living without significant impairment and was fully independent, with the exception of his self-reported physical limitations due to his right shoulder.  The examiner further noted that the Veteran's ability to do auto mechanic-type work was physically limited, but he had been able to do auto inspections and was doing better at this job because it did not require as much heavy lifting and problem solving.  The examiner further found that the Veteran showed moderate to severe difficulty in social relationships.  The examiner opined that the Veteran had a poor ability to cope with daily stressors and was easily overwhelmed.  However, the examiner found that the Veteran was not unemployable, because his PTSD or mood disorder did not have a negative impact on his employment.    

A September 2009 VA Employment Document said that the Veteran was limited to sedentary duty, and could not engage in reaching, lifting, or pulling with his right arm until mid-November due to his recovery from right shoulder surgery.

A November 2009 VA Mental Health Attending Note, in pertinent part, reported that the Veteran spent most of his time in the house due to difficulty interacting with people; had difficulty relating with people, especially authority figures; and had suicidal ideations, but with no intentions or plans.  The doctor reported that the Veteran had been out of a job since June 2009 because of increased PTSD symptoms, which caused him to have interpersonal problems with his boss and eventually led to his termination.  Additionally, the Veteran's treating VA physician (S.M., M.D.) wrote another letter in November 2009, reporting the psychiatric symptoms that he had observed in treating the Veteran and felt it necessary to encouraged the Veteran to keep his guns locked up and unloaded based on these symptoms.  The doctor provided that the Veteran had been severely affected by his PTSD symptoms, to include his termination and recent unemployability.  The doctor concluded that the Veteran was likely permanently disabled due to the severity of his symptoms. 

A December 2009 letter by the Veteran reported various psychiatric symptoms, to include notable examples such as Veteran needing to be seated where his back was against the wall when out in public, and if possible having his gun on him.  The Veteran expressed going through a daily battle to keep himself from ending his life because he wanted all these symptoms to stop.  The Veteran also reported difficultly maintaining employment due to forgetfulness and issues with memory.  Similarly, a December 2009 letter by the Veteran's wife further endorsed her husband's PTSD symptoms and inability to maintain employment. 

In March 2010 the Veteran had another surgery for his right shoulder disability. 

A May 2010 VA Orthopedics Note indicated that the Veteran was not able to return to work without restrictions due to his right shoulder. 

At an August 2010 DRO Hearing the Veteran contended that his PTSD had worsened and a rating in excess of 30 percent was warranted.  Testimony was provided regarding an incident where the Veteran became very irate and violent towards his wife, causing her to leave the martial home and stay with family.  Of further note, the Veteran endorsed social isolation, including not leaving the house; avoidance of crowded places; thoughts about suicide, but with no current plans; problems with his temper and rage; and having his gun on him whenever he goes outside the house.  The Veteran also testified to memory problems in completing employment-related tasks during his job as an auto mechanic, and that he was terminated for such incidents.  The Veteran also testified that he was terminated from his job as an auto inspector because "it wasn't going to work out" and he was under medical work restrictions following his right shoulder surgery.

A September 2010 VA PTSD examination indicated that the Veteran and his wife have been separated for the last two months.  The Veteran attributed the end of their relationship due to, in part, his irritability and emotional detachment.  The Veteran also admitted physically grabbing his wife during arguments.  The Veteran reported having no friends and spending time with his dogs.  The Veteran endorsed mild homicidal thoughts in response to interpersonal stressors, but denied any current plans or intentions.  He also endorsed mild, intermittent suicidal ideations, but again denied any current plans or intentions.  The Veteran also endorsed irritability resulting in yelling and breaking objects.  Additionally, the Veteran reported quitting his job due to medical and PTSD-related occupational difficulties (e.g., poor interactions with others, memory impairments, and decreased concentration).  

The September 2010 examiner noted an attention disturbance, as the Veteran was easily distracted, had a short attention span during the examination, and his thought process was rambling.  The examiner further noted symptoms of sleep impairment, daytime fatigue, increased irritability, diminished concentration, fair impulse control, and mildly impaired immediate and recent memory, but intact remote memory.  The examiner further found that the Veteran was oriented to person, time, and place; had maintained minimal personal hygiene, and denied any delusions or hallucinations.  The examiner concluded that the Veteran's psychiatric symptoms were chronic with moderate severity.  As to employability, the examiner opined that while the Veteran's overall psychiatric symptoms were moderate and would have some effect upon employment, they would not preclude employment altogether. 

VA treatment records from March 2010 to October 2010 indicated that the Veteran experienced anxiety, avoidance of public places, paranoia, rageful outbursts, and suicidal ideations with no plans or intentions.  One provider even commented that the Veteran's symptoms were severe and incapacitating, and he was now essentially unemployable because of his anger issues and inability to sustain focused attention.  See October 2010 VA Psychology Note.  Yet, overall, clinicians noted that the Veteran's appearance was clean and well-groomed; speech was normal; eye contact was good; mood and affect was anxious; sensorium was clear, alert, oriented to person, place, time and purpose; concentration was intact; recent and remote memory was good; thought was coherent, logical, and goal directed; there were no visual or auditory hallucinations; no delusions; judgment was not grossly impaired; and there were no current suicidal or homicidal ideations.  In addition, the Veteran continued to have martial problems, which lead to his wife filing for divorce during this time period. 

An August 2011 VA Psychiatry Nurse Practitioner Note indicated that the Veteran admitted to suicidal ideations several times per week with a recent suicidal gestures within the past month.  In-patient hospitalization was recommended based on these suicidal ideations and gestures, but the Veteran refused to be hospitalized because he had no one to care for his dogs.  A Suicide Risk Assessment and Suicide Safety Plan was completed during this visit.  The nurse noted that the Veteran was casually dressed and unkempt with his grooming; reserved in manner but cooperative; normal speech with short and "clipped" responses; decreased eye contact and sat throughout the visit with head down and looking at the floor; irritable and angry mood; clear sensorium; and thought process was clear, logical, and goal directed.  The Veteran denied auditory and visual hallucinations, illusions, had no delusions, and had no immediate suicidal or homicidal ideations.

A December 2012 VA audiological examination indicated that the Veteran reported having difficult hearing and understanding conversations.  The examiner agreed with the Veteran's reported impairment, and found that his hearing loss interfered with his ability to communicate effectively.  However, the examiner opined that if the Veteran was fit with proper amplification and given certain workplace modifications than he would then be able to secure and maintain substantially gainful employment.  Additionally, the veteran reported no significant functional impairment caused by his tinnitus, and therefore the examiner opined that tinnitus did not impact the Veteran's employability.  At this time, the Veteran was not using hearing aids. 

A December 2012 VA scar examination found no functional impact of the Veteran's right shoulder scars on his ability to work. 

A November 2017 VA cervical spine examination indicated that the Veteran reported pain and soreness to his neck.  The examiner found that the Veteran's cervical spine disability did not impact his ability to work. 

A November 2017 VA nerve examination for ulnar nerve impingement and cervical radiculitis with disc herniation, found that these disabilities did not impact the Veteran's ability to work.

A November 2017 VA audiological examination indicated that the Veteran reported difficultly hearing people, and that he had to look at people when they talk to him to understand what they are saying.  He further indicated that he declined to have hearing aids.  The examiner found that both these disabilities impacted the Veteran's ability to work, but did not elaborate beyond the Veteran's self-reported limitations. 

A November 2017 VA PTSD examination reported that the Veteran had remarried in 2013 and described his marriage as "pretty good" and he was able to maintain some sort of relationship with his step-son from this marriage.  The Veteran stated that he had been unemployed since 2009 and was not currently seeking employment due to his mental health and medical problems.  The Veteran reported that his past employment had been complicated by memory problems, concertation difficulties, and other PTSD symptoms like anger and negative interactions with people.  The Veteran also reported that he was not currently receiving mental health care and his last mental health treatment was in December 2011.  The Veteran denied suicidal and homicidal ideations, auditory and visual hallucinations.  

Of note, the November 2017 examiner found psychiatric symptoms of irritable behavior and angry outbursts, suspiciousness, impairment of short and long term memory, disturbances in mood and motivation, difficulty establishing and maintaining work and social relationships, and difficulty adapting to stressful circumstances, including in a work like setting.  While the examiner noted a history of suicidal ideations, the Veteran reported that he not had any suicidal ideations in the past several years.  As to employability, the examiner found that the Veteran would have moderate difficulty functioning around and interacting with others, difficulties with concertation and focus, problems completing tasks and projects in a timely matter.  She further opined that while the Veteran would have significant impairment in both social and occupational functioning and would be limited in the type of work that he could do, he would not be precluded from working altogether.  Overall the examiner, found occupational and social impairment with reduced reliability and productivity.  

A November 2017 VA shoulder examination indicated that the Veteran reported pain with reaching over his head, heavy lifting, carrying items, and raising his right shoulder.  The examiner found that the Veteran's right shoulder disability impacted his ability to work due to less mobility and productivity caused by the decreased range of motion in the right upper extremity.  

A November 2017 VA scar examination found no functional impact of the Veteran's right shoulder scars on his ability to work.

Increased Rating

The Veteran seeks higher initial ratings for his PTSD and mood disorder. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  38 C.F.R. § 4.1 (2017).  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise the lower rating will be assigned.  Id. 

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, where the appeal stems from a granted claim of service connection with respect to the initial rating assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; see also 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

Under the General Rating Formula for Mental Disorders, the Veteran's psychiatric disabilities are rated under Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 percent rating is warranted when there is occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2017).  Further, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When determining the appropriate disability rating to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan, 16 Vet. App. at 442.  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

Considering the record as a whole and resolving reasonable doubt in the Veteran's favor, the Board concludes that during the appeal period his symptoms more closely approximates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  As summarized above, mental health problems manifested during the appeal period with suicidal ideations with one suicide attempt in August 2011; recommended in-patient hospitalization in August 2011; impairment in social relationship as evidenced by the Veteran's divorce due to his wife's inability to handle his PTSD-related anger and rageful outbursts; social isolation resulting in him only spending time with his dogs and not people; and the obsessive need to have a gun for protection.  Additionally, the Board notes that while the Veteran's PTSD and mood disorder symptoms fluctuated at various times over the course of the appeal period, he nonetheless had consistent symptom manifestations of irritable behavior and angry outbursts, suspiciousness, memory impairments, disturbances in mood and motivation, difficulty establishing and maintaining work and social relationships, and difficulty adapting to stressful circumstances, including in a work like setting.  Therefore, the Board feels a 70 percent rating is still appropriate, despite fluctuations in the Veteran's symptomology.

In turn, to warrant a higher 100 percent rating, the Veteran must present evidence that his mental health symptoms result in total occupational and social impairment. However, at no time during the appeal period did the Veteran demonstrate that his symptoms were of such frequency, severity, and duration consistent with a 100 percent rating.  The Board acknowledges the Veteran's symptomatology as summarized above and has awarded a 70 percent rating; however, the Veteran has not demonstrated total impairment as the evidence summarized above does not establish an inability to perform activities of daily living; grossly inappropriate behavior, thought process, or communication; delusions or hallucinations; disorientation to place or time; or memory loss of names of close relative or his own name.  Moreover, the Veteran has been able to maintain a relationship with his current wife and step-son, and no VA examiner has found the Veteran to be unemployable based solely on his PTSD and mood disorder.  As a result, a higher 100 rating is not warranted at any time during the appeal period. 

In summary, resolving reasonable doubt in favor of the Veteran, an initial rating of 70 percent, but no higher, is granted from the April 7, 2008 effective date of the grant of service connection.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran contends that his service-connected cervical spine disability, PTSD, and right shoulder disability rendered him unemployable.  See VA Form 21-8940 (August 2010).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1), 4.15 (2017).

TDIU may be assigned where a veteran's schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2017).

Additionally, if a veteran does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a), as provided above, that veteran may nonetheless warrant entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  See 38 C.F.R. § 4.16 (2017).  The authority to assign TDIU on an extraschedular basis has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service in the first instance.  Id. 

The ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, while a VA examiner's opinion are not dispositive, the observations of the examiner regarding functional impairment due to the service-connected disability goes to the question of physical or mental limitations that may impact a veteran's ability to obtain and maintain employment.  

As noted above, the Board previously found that the Veteran's TDIU claim was part and parcel of claim for an initial higher rating for his service-connected PTSD and mood disorder.  See Rice, 22 Vet. App. 447.  The relevant appeal period has been limited to the period from April 7, 2008 to June 25, 3009, from October 1, 2009 to March 9, 2010, and from October 1, 2010 forward; the Veteran was in receipt of a temporary total disability rating for a period of convalescence from June 26, 2009 to September 30, 2009 and from March 10, 2010 to August 16, 2009, and a combined schedular total disability rating from August 17, 2010 to September 30, 2010.  The Board recognizes that the receipt of a 100 percent schedular disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley, 22 Vet. App. at 293-94.  However, as described below, the basis of the TDIU in this case relies upon the combined effects of the Veteran's service-connected PTSD, mood disorder, and right shoulder disability.  Thus, TDIU is moot from June 26, 2009 to September 30, 2009, March 10, 2010 to August 16, 2009, and from August 17, 2010 to September 30, 2010.

Furthermore, the record demonstrates that the Veteran was employed on a full-time basis until June 2009.  The Veteran does not assert and the evidence does not reflect that the Veteran's employment up until this time was marginal or in a protected environment or was anything other than substantially gainful employment.  Additionally, in his August 2010 TDIU questionnaire (VA Form 21-8940) the Veteran asserted that he was terminated from his last job in May 2009; however, the record contains multiple notations that his employment was terminated following his right shoulder surgery.  See, e.g., August 2010 DRO Hearing (terminated as an auto inspector following his shoulder surgery); November 2009 VA Mental Health Attending Note (reporting Veteran unemployed since June 2009); July 2009 VA PTSD Examination (Veteran worried taking off of work to recover from his right shoulder surgery and feared being fired upon his return).  Given the volume of evidence reflecting that the Veteran's termination coincided with his right shoulder surgery, which occurred on June 26, 2009, the Board finds that the weight of evidence supports the conclusion that the Veteran has been unemployed since June 26, 2009.  As the Veteran was previously employed, TDIU is not for consideration from April 7, 2008 to June 25, 2009.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (finding that a TDIU claim is not raised in this context unless there is evidence of associated unemployability).  

Turning to the remaining periods of time on appeal and given the Board's grant of a 70 percent rating for PTSD and mood disorder throughout the appeal period, from October 1, 2009 to November 18, 2009, the Veteran has a combined rating of 80 percent: PTSD and mood disorder as 70 percent disabling; bilateral hearing loss as 0 percent disabling; degenerative joint disease, right shoulder, postoperative as 20 percent disabling; bilateral tinnitus as 10 percent disabling; degenerative joint disease, cervical spine with disc herniation as 20 percent disabling; right ulnar neuropathy as 10 percent disabling; and scar, right shoulder as 0 percent disabling.  At an 80 percent combined rating, the Veteran's service-connected disabilities render him eligible for TDIU under the schedular percentage requirements contemplated by VA regulations.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  Thus, the schedular criteria have been satisfied.

From November 19, 2009, excluding periods of temporary total ratings, the Veteran has a combined rating of 90 percent: PTSD and mood disorder as 70 percent disabling; bilateral hearing loss as 0 percent disabling; degenerative joint disease, right shoulder, postoperative as 30 percent disabling; bilateral tinnitus as 10 percent disabling; degenerative joint disease, cervical spine with disc herniation as 20 percent disabling; right ulnar neuropathy as 10 percent disabling; and scar, right shoulder as 0 percent disabling.  Thus, the schedular criteria have been satisfied. .  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  

Based on the forgoing, for the period of April 7, 2008 to June 25, 2009, the Veteran remained employed on a full-time basis and there is no evidence that this was not substantially gainful employment.  Accordingly, TDIU for this period of time, is not warranted.  

However, from October 1, 2009 to March 9, 2010 and from October 1, 2010 forward, when considering the record as a whole and resolving reasonable doubt in the Veteran's favor, the Board finds that Veteran's service-connected PTSD and mood disorder, and right shoulder disability rendered him unable to secure and follow a substantially gainful occupation during the appeal period.  The record indicates that the Veteran has a general high school education with specialized training as an auto mechanic, which is a labor intensive trade requiring manual dexterity and lifting.  The Veteran's psychiatric symptoms resulted in limitations regarding concentration, memory, and focus; an inability to deal with members of the public and co-workers; poor communication skills; and rageful outbursts.  Additionally, the Board acknowledges that in August 2011 manifestation of the Veteran's psychiatric symptoms resulted in providers recommending in-patient hospitalization.  
Furthermore, given the Veteran's occupational background and training as an auto mechanic, meant that he was limited in his ability to perform manual tasks due to his right shoulder impairment.  The evidence reflects that the symptoms manifestations of the Veteran's service-connected PTSD, mood disorder, and right shoulder disability, when taken together, rendered him incapable of obtaining or maintaining substantially gainful employment, based on the Veteran's educational and past work experience.  Consequently, the majority of the evidence of record demonstrates that the Veteran was not able to sustain such employment due to the combination of his service-connected disabilities.  Accordingly TDIU is warranted from October 1, 2009 forward, excluding periods during which total schedular disability ratings were in effect, as described above.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	
ORDER

An initial 70 percent rating, but no higher, is granted for PTSD and mood disorder, effective April 7, 2008, subject to the laws and regulations governing the payment of monetary benefits.  

From April 7, 2008 to June 25, 2009, entitlement to TDIU is denied. 

From October 1, 2009, entitlement to TDIU is granted, excluding periods of temporary total ratings, subject to the laws and regulations governing the payment of monetary benefits.   




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


